Order entered July 3, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00238-CV

                                    RAUL H. LOYA, Appellant

                                                   V.

                   COMMISSION FOR LAWYER DISCIPLINE, Appellee

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-03536

                                              ORDER
        Before the Court is appellant’s opposed third motion seeking a thirty-day extension of
time to file his brief. In this Court’s order dated June 6, 2014, we granted appellant’s second
motion for an extension but cautioned him that no further extension of time would be granted
absent extraordinary circumstances. Appellant states he needs an extension because he is busy
preparing for a trial set to begin on the date his brief is currently due.
        We DENY appellant’s motion. On the Court’s own motion, we ORDER appellant to file
his brief on or before JULY 17, 2014. We caution appellant that if he fails to file his brief by
July 17, 2014, the Court may dismiss the appeal for want of prosecution. See TEX. R. APP. P.
38.8(a)(1).
                                                         /s/    ADA BROWN
                                                                JUSTICE